Citation Nr: 9920199	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  98-03 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for heart disease status 
post myocardial infarction, currently rated as 30 percent 
disabling.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active duty from October 1981 to November 
1996. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1997 by the 
Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO).  


REMAND

The Board notes that, when the veteran testified in support 
of her claim for an increased rating during a hearing held in 
April 1999, she said that she had to go to VA doctors at the 
Lexington, Kentucky, VA Medical Center on a regular basis for 
treatment.  She also stated that she was scheduled to undergo 
a cardiac stress test in May 1999.  Significantly, however, 
the stress test report is not of record, and there may also 
be additional treatment records which are also available. 
Therefore, an attempt to obtain those records is warranted.

The Board also notes that the veteran testified in April 1999 
that she had been getting weaker and weaker due to her heart 
disorder.  This testimony raises the possibility that her 
heart disorder has increased in severity since the most 
recent VA medical examination in mid 1998.  Therefore, the 
Board concludes that another examination is indicated.  

The Board notes that the veteran's heart disease has been 
evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7005.  
Subsequent to filing his claim, the rating schedule for 
determining the disability evaluations to be assigned for 
disorders of the cardiovascular system were changed, 
effective January 12, 1998.  See 62 Fed. Reg. 65207-65224 
(December 11, 1997).  Where a law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Because 
the revised regulations in this case do not allow for their 
retroactive application prior to January 12, 1998, the new 
provisions may not be applied prior to that date.  Rhodan v. 
West, 12 Vet. App. 55 (1998).  In other words, the evidence 
dated prior to January 12, 1998, must be reviewed only in 
light of the old regulations, but the evidence dated after 
January 12, 1998, must be reviewed under both the old and 
newly revised regulations, using whichever version is more 
favorable to the veteran.

Accordingly, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for her service-
connected heart disorder.  After securing 
the necessary release, the RO should 
obtain these records, to include the 
above referenced treatment records and 
stress test report from the VA Medical 
Center in Lexington, Kentucky.

2.  The veteran should be afforded a VA 
cardiology examination to determine the 
current severity of her service-connected 
heart disease, status post myocardial 
infarction.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examination 
report should include all findings 
necessary to evaluate the veteran's heart 
disorder under both the old and new 
rating criteria.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


